Citation Nr: 1524698	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-47 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for migraine headaches? 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from October 1971 to August 1972, and on active duty from April 1989 to September 2008.  
 
This case comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  
 
In September 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  
 
In October 2013, the Board granted entitlement to a 30 percent rating for migraine headaches prior to April 12, 2010.  The issue of entitlement to a rating higher than 30 percent since April 12, 2010 was remanded for further development.  The appellant appealed the October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  
 
In a March 2014 order, the Court granted the parties' Joint Motion to Vacate and Remand the Board's decision regarding the claim of entitlement to a rating higher than 30 percent for migraine headaches prior to April 12, 2010.  
 
In September 2014, the Board denied the claim for a rating higher than 30 percent for migraine headaches for all pertinent appeal periods.  The appellant appealed the Board's decision to the Court.  In a March 2015 order, the Court granted a Joint Motion to Vacate and Remand the Board's decision for readjudication consistent with the directives contained therein.  
 
The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.
 
 

FINDING OF FACT
 
For all pertinent periods the Veteran's migraine headaches have not been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  
 
 
CONCLUSION OF LAW
 
The criteria for a rating higher than 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
Analysis 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155 . Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1 , 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  
 
In a March 2009 rating decision, the Veteran was granted entitlement to service connection for daily rebound headaches, effective September 2008.  He appealed.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100. 
 
Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
 
Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  
 
The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).
 
The Veteran reported in April 2008 that he had problems with tension headaches for the prior 15 years.  He rated his pain at a level eight and stated that his headaches occurred about five times a month.  At times, his headaches reportedly caused great pressure above his eyes.  
 
Daily rebound headaches were diagnosed following a May 2008 VA examination.  At that time, he reported symptoms of severe pain between and above the eyes.  He described daily headaches that lasted 30 minutes.  
 
In March 2009, the Veteran's wife expressed that the appellant's headaches had progressively worsened since his retirement from service.  She maintained that he took migraine medication which assisted with pain reduction but now his medications offer little relief.  According to his wife, the Veteran experienced severe headaches that lasted three to four hours about twice a week.  He had nausea and an aversion to light.

In treatment records recorded by Dr. M in June 2009, the Veteran complained of frequent almost weekly headaches.  The headaches were usually unilateral and in left or right temporal area.  Prior to the headaches, the Veteran got blurriness and stars in his visual field.  When the headaches are severe, he closed his eyes, laid down and turned off the lights.  Following a physical examination the appellant was diagnosed with migraine with aura.  Migraine medication was prescribed.

The Veteran described very frequent headaches almost three times a week in July 2009.  
 
During his October 2009 Decision Review Officer hearing, the Veteran reported that he did not miss work because of his headaches but rather at times he had to stop working, turn off the light in his cubicle and get in the prone position.  He reported treating his headaches with Topamax.
 
The Veteran continued to complain of four to six headaches a month in January 2010.  The headaches usually lasted one to two hours but were described as less severe as before.  
 
Dr. M noted in April 2010 that he increased the dosage of Topamax at bedtime.  The Veteran's headaches were better controlled with the increased dosage.  The Veteran averaged two to three migraine headaches a month.
 
During his September 2011 hearing, the Veteran stated that he experienced between four to six severe headaches monthly which consisted of a flash of light.  He expressed having some relief with Topamax.  According to the Veteran, he had prostrating or completely incapacitating attacks several times a month.  He could not, however, specify a number.  
 
A May 2013 outpatient note showed an assessment of migraine headaches, improved.  
 
During a November 2013 VA examination, the Veteran reported having migraine headaches anywhere from four to five times a month up to two times a week, but he could not be more specific with the exact onset.  The Veteran reported working full time as a logistics manager, and that his migraines occurred mostly while at work.  He stated that his migraine start with an aura of flashing lights to both eyes with tunnel vision.  He would then take medication, lay his head down at his desk and the migraine would resolve in 35 to 40 minutes.  He denied leaving work due to a migraine.  He also denied  emergency room visits or a hospital stay for migraine headache in the prior year.  The examiner opined that the Veteran did not have characteristic prostrating attacks of migraine headache pain and that his headache disorder did not impact his ability to work.  
 
The issue before the Board is whether the Veteran's migraine headaches warrant an evaluation higher than 30 percent disabling since September 30, 2008.  Based on the evidence of record, the Board finds that entitlement to a rating higher than 30 percent for the Veteran's migraine headaches is not warranted.  
 
In this regard, the criteria for a 50 percent rating requires a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met.   
 
The record reflects persistent headaches with nausea, sensitivity to light and changes in vision.  The lay and medical evidence demonstrates that the Veteran's headaches are frequent and can be completely prostrating when severe.  The Board notes, however, that the evidence preponderates against finding that his headaches are prolonged attacks productive of "severe economic inadaptability."  To that end, while the claimant has headaches that require that he close his eyes and/or lay his head down when severe, his headaches are not prolonged attacks as they usually resolve within hours according to the Veteran.  
 
Additionally, severe economic inadaptability has not been shown.  Here is it shown that the Veteran has been gainfully employed throughout this appeal, as such the evidence is against a finding that his migraines actually produce severe economic inadaptability.  The Board is mindful that "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a total disability evaluation based on individual unemployability.  Pierce, 18 Vet. App. 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the headaches must be, at minimum capable of producing "severe" economic inadaptability.  According to the appellant while he sometimes has to temporarily stop working, he did not miss work because of his headaches and they usually resolved within 35 to 40 minutes when at work.  He also denied emergency room visits and/or hospital stays for his migraine headaches.  The Board also finds probative the May 2013 VA examiner's opinion that the Veteran did not have characteristic prostrating attacks of migraine headache pain and that his headache condition did not impact his ability to work.  
 
The evidence shows that the Veteran remains employed, he does not miss work because of his headaches and when he has a flare up during work it is usually resolved within an hour.  At most, he reports that he has to temporarily stop working for about 35 to 40 minutes because of his migraines.  He has never asserted that his migraines interfere with his ability to complete his work day.  The evidence shows that for a majority of the time, the Veteran is able to work, which is highly probative evidence that his migraines are not at a level of "producing" or "capable of producing" economic inadaptability as contemplated by a 50 percent rating.  The Merriam Webster dictionary defines the term " produce" as " to cause (something) to exist or happen : to cause (a particular result or effect)." Produce Definition, Merriam-Webster.com, http://www.merriam-webster.com/dictionary/producing 
(last visited May 15, 2015).

As the Veteran has not shown that his migraines impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability, the Board finds that the evidence precludes concluding that his migraines are capable of producing "severe" economic inadaptability.  
 
The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  Therefore, throughout the entire appeal period, the Veteran's symptoms have not caused prolonged attacks which are productive of severe economic inadaptability.  Hence, they have not more nearly approximated the criteria for a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.
 
The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that the Veteran has complained of symptoms such as severe headaches, these symptoms are specifically contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned scheduler evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-scheduler consideration is not warranted.
 
Finally, there is no evidence that the appellant is unemployable as a result of this service connected disability.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 
 


ORDER
 
Entitlement to an initial rating higher than 30 percent disabling for migraine headaches is denied.  
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


